IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10189
                          Summary Calendar



DOUGLAS SCOTT NOWELL,

                                          Plaintiff-Appellant,

versus

JERRY BAGGS, Warden, Dickens County Correctional Center;
WAYNE BRAZEE, Lieutenant and Mailroom Supervisor at
Dickens County Correctional Center

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:99-CV-79-C
                        --------------------
                          February 4, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Douglas Scott Nowell (“Nowell”) appeals the district court’s

grant of summary judgment dismissing his 42 U.S.C. § 1983

civil rights action in which Nowell alleged that, while housed at

Dickens County Correctional Center, his First Amendment rights

were violated by the defendants’ denial of access to outside

publications.

     We review a district court’s grant of summary judgment de

novo, applying the same standard as would the district court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10189
                                 -2-

Melton v. Teachers Ins. & Annuity Ass’n of Am., 114 F.3d 557, 559

(5th Cir. 1997).

     Prisoners retain only those First Amendment rights of speech

that are consistent with their status as prisoners or with the

legitimate penological objectives of the prison.     Hudson v.

Palmer, 468 U.S. 517, 523 (1984).   Regulations affecting the

sending of publications to prisoners are scrutinized to determine

whether they are “‘reasonably related to legitimate penological

interests.’”   Thornburgh v. Abbott, 490 U.S. 401, 404 (1989)

(quoting Turner v. Safley, 482 U.S. 78, 89 (1987)).    Legitimate

penological interests include security, order, and

rehabilitation.    Procunier v. Martinez, 416 U.S. 396, 413 (1974);

Adams v. Gunnell, 729 F.2d 362, 367 (5th Cir. 1984).

     Nowell has failed to establish that the defendants’ interest

in limiting and monitoring his access to publications violated

his First Amendment rights.    See Cruz v. Hauck, 515 F.2d 322, 333

(5th Cir. 1975).   He has also failed to show that the district

court abused its discretion in denying his discovery requests.

See Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 876 (5th

Cir. 2000).

     The district court’s grant of summary judgment in favor of

the defendants is AFFIRMED.